Opinion of the Court, by
Judd, C.J.
This case was tried on appeal before the Circuit Court of the Third Judicial Circuit on the 22d and 23d of November, 1888.
A verdict of guilty was rendered by the jury.
We find that an exception was taken and allowed to a refusal of the Court to require that the charge of the offense should state particularly the names of the persons to whom he liquor was alleged to be sold by defendant. And three refusals of the Court to instruct the jury appear to have been noted at the trial. These appear from the original papers on file. There was an objection made to the admission of Mr. E. G. Hitchcock’s testimony in regard to a former conviction of defendant. But this does not appear to have been allowed, and the minutes of the Court, Mr. Justice Bickerton, show that the witness was withdrawn and his evidence was not given.
A form of a bill of exceptions supposed to embody all these points was presented to the Justice at Waimea, Hawaii, and initialed by him with a note that it was to be completed in Honolulu.
This paper recites that “Exceptions were duly noted to the admission of certain evidence as will more fully appear on exhibits respectively marked A. B. and C. which are hereto attached and made part hereof.”
V. V. Ashford, for Crown.
Neumann and Rosa, for defendant.
These exhibits are not exceptions to the admission of evidence but are statements of the exceptions made to the refusal to require more specific charge of the offense and to refusals of the Court to give certain instructions to the jury, and the one exception to the admission of Mr. Hitchcock’s evidence. This bill of exceptions was not completed by a presentation of it to the justice thereafter in Honolulu for allowance, though .an abundance of time has elapsed since, in which this might have been done. The case was called on for argument before this Court in Banco on the 22d ult., and counsel stated that it would be submitted on briefs which were to be filed on the 26th. We have no briefs as yet.
There being no bill of exceptions before us, we dismiss the exceptions and the conviction stands.